Citation Nr: 0840694	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  00-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.

In April 1999, the veteran was granted service connection for 
PTSD and assigned a 50 percent evaluation, effective in July 
1997.  The veteran did not appeal and the rating decision 
became final.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision, in which the RO continued 
the veteran's 50 percent rating for PTSD.  In the decision, 
the RO indicated that the veteran's May 2000 VA examination 
was considered to be an informal claim for increase.  The 
veteran disagreed with the 50 percent evaluation in July 
2000.  

In March 2005, the veteran's rating was increased to 70 
percent, effective July 2004.  The veteran was also granted a 
total disability rating based on individual unemployability 
(TDIU) that same day.  The veteran claim has been remanded on 
two occasions by the Board for further development.  

In July 2008, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.  


FINDINGS OF FACT

1.  Prior to July 21, 2004, the evidence did not show that 
the veteran's service- connected PTSD caused occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The evidence does not show that the veteran's PTSD causes 
total occupational and social impairment at any time during 
the appeal period.

3.  The veteran has not submitted evidence tending to show 
that his PTSD requires frequent hospitalization, is unusual, 
or causes marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to July 21, 2004, the criteria for a 
rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  For the period subsequent to July 21, 2004, the criteria 
for a rating in excess of 70 percent for PTSD, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 70 percent for his service-
connected PTSD.  He was initially assigned a 50 percent 
rating and he received a temporary total rating based on a 
hospitalization for more than 21 days from September 10, 2003 
until the end of October 2003, after which he was returned to 
a 50 percent rating.  The veteran's rating was increased to 
70 percent, effective July 21, 2004.  

Under Diagnostic Code 9411, a 50 percent rating is assigned 
when PTSD causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  Id.
A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

a.  Rating in excess of 50 percent for the period prior to 
July 21, 2004

The veteran contends that his PTSD is more severe than was 
contemplated by the 50 percent rating assigned prior to July 
21, 2004.  However, the medical evidence of record fails to 
support his contention.  Throughout the course of his appeal, 
the veteran has frequently struggled with both alcohol and 
drug abuse, which has required inpatient treatment on several 
occasions.  Regardless, prior to July 21, 2004, the evidence 
fails to show that the veteran's PTSD caused occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

The veteran failed to appeal his initial grant of service 
connection for PTSD which assigned a 50 percent rating.  
Nevertheless, VA on its own initiative treated the veteran's 
VA examination report dated in May 2000, as an informal claim 
for an increase.

At the May 2000 VA examination, the veteran reported that 
after completing a stress treatment program through VA 
(during which he lived in a dorm) in 1998, he began working 
at the Bay Pines VA Medical Center.  He indicated that he 
rented an apartment in downtown St. Petersburg and would ride 
his bicycle to work.  The veteran was able to buy a truck, 
and he reported that everything was fine until he was 
involved in a motor vehicle accident in October 1999 in which 
he injured his back.  The veteran continued to try to work, 
but his back gave him problems and he resigned in March of 
2000.  After that, the veteran began living in a house with 
friends who helped him out.  The veteran attempted temporary 
work on several occasions, but he reported that his back kept 
flaring up and he quit those jobs.  The veteran was awaiting 
his insurance settlement and did not have the income he had 
before that would allow him to afford housing.  The veteran 
reported that prior to the accident he was doing fine, his 
children were visiting him and things were good.  After the 
accident, he found himself getting irritable and upset quite 
often.  He began drinking again, and he had recently gotten 
into a fight with the people he had been living with.  

During the May 2000 examination, the veteran was pleasant and 
cooperative; his cognitive functioning was well-preserved; he 
showed insight into his problems; and his judgment was 
adequate.  The veteran was found to be competent. 

There were only sporadic medical treatment records addressing 
the veteran's psychiatric condition for several years after 
the May 2000 VA examination.  

In January 2003, the veteran was well groomed; his mood was 
ok; and he denied any suicidal or homicidal ideations.  The 
veteran was cooperative, his speech was normal, and his 
thought processes were goal-directed.  The veteran was found 
to be of no imminent danger to himself or others.

According to a September 2003 treatment record, it was 
reported that the veteran was, and had been, living with a 
girlfriend who was very supportive.  The veteran had also 
completed an educational program over 18 months, earning a 
certificate in computers.

The veteran suggested his PTSD had worsened in April 2003, 
and he was hospitalized for five days.  The veteran was noted 
to have been suicidal following a three day binge of drugs 
and alcohol.  However, while hospitalized the veteran did not 
exhibit any signs of self-injurious behavior and he denied 
any suicidal or homicidal ideations at discharge.  

In May 2003, the veteran was admitted for his third drug 
rehabilitation, after being hospitalized for attempting 
suicide by overdosing on crack cocaine.  During the program, 
the veteran indicated that he spent his free time with 
himself and with friends, and he indicated that his leisure 
time was divided between personal pursuits and family 
pursuits.  The veteran did well in the program and expressed 
understanding.  He was discharged in June 2003 at which time 
he stated a desire to explore volunteering opportunities.  
Discharge diagnosis was alcohol dependence; cocaine 
dependence, and cannabis abuse.  GAF score was 45.  
In September 2003, the veteran was admitted to inpatient PTSD 
treatment for slightly more than a month.  He adjusted well 
to communal living in the dorm and it was noted that he 
developed mutually supportive relationships with the other 
members of the cohort.  The veteran successfully used weekend 
overnight passes and reported communication with his 
girlfriend during this time.  Towards the end of the program, 
the veteran indicated that he wanted to get a job and he was 
working with a vocational rehabilitation counselor through 
VA.  It was noted that the veteran enjoyed bowling, 
bicycling, eating out, movies, and walks in the park.  The 
veteran indicated that he had also enjoyed lifting weights 
and basketball prior to injuring his back.  The veteran also 
reported being active in religion and he considered himself 
to be a very spiritual man.

The veteran attended a treatment session in October 2003, at 
which time he was having difficulty dealing with the 20th 
anniversary of the bombing of the marine barracks in Beirut, 
Lebanon which was the stressor for his PTSD.  The veteran was 
neat in appearance, although his mood was somewhat dysthymic, 
anxious and guarded.  His affect was congruent and he had 
fair to good eye contact.  The veteran's speech was relevant, 
fluent and non-pressured and his thoughts were organized.  
There were no suicidal ideations detected and no psychosis.

In October 2003, the veteran indicated that his aunt had 
passed away, and he was "running around like a chicken" 
trying to get ready for the funeral.

In November 2003, the veteran attended a Substance Abuse and 
Treatment Program (SATP) at which he was an active listener 
and accepted group feedback.  He demonstrated insight into 
his problems, and he took responsibility.  He expressed his 
feelings appropriately and assertively and he identified ways 
to manage his urges.

In early July 2004, the veteran reported that he had resumed 
drinking after 11 months of sobriety.  He was not aware of 
what triggered his resumed drinking, but he reported having 
frequent disagreements with his girlfriend of 5 years, and he 
was looking for his own place to live.  The veteran reported 
that his medication was helpful in managing his PTSD 
symptoms, in stabilizing his mood, and in preventing him from 
getting angry as easily.  The veteran presented a neat and 
casual appearance; his mood was guarded and pleasant; his 
affect was congruent with a full range; his eye contact was 
fair; his speech was relevant, fluent, and unpressured; his 
thoughts were organized; and there was no evidence of 
psychosis or suicidal ideations.  It was noted that the 
veteran's cocaine and alcohol dependence had relapsed.  
Several days later it was noted that the veteran was missing 
appointments.  The veteran was called at home and a woman 
answered and took a message for the veteran.

On review, while the above-indicated medical evidence 
indicates some problems with PTSD, the veteran was able to 
maintain a relationship with a woman throughout the period 
from 2000 until 2004 and he had some family interaction as 
evidenced by his attending a family funeral.  Additionally, 
while in PTSD and substance abuse treatment, the veteran was 
able to develop a good rapport with the other patients, and 
he reported having people he associated with outside of his 
treatment.  The veteran also indicated that he enjoyed 
activities such as bowling and bike riding, and he was even 
able to complete a computer certification class.  The veteran 
was also able to work for six months in 2004 before his PTSD 
symptomatology increased.  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that, prior to July 2004, the 
veteran's PTSD caused occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  During his 
treatment sessions, the veteran never displayed obsessional 
rituals, illogical speech, spatial disorientation, or neglect 
of personal appearance.  While he presented for a suicide 
attempt at one point, this stemmed from his drug dependence 
problem and is unrelated to his PTSD.  

As such, the evidence fails to show PTSD related 
symptomatology prior to July 21, 2004, that is representative 
of a 70 percent rating; and therefore, the veteran's claim 
for a rating in excess of 50 percent earlier than July 21, 
2004 is denied.
b.  Rating in excess of 70 percent

On July 21, 2004, the veteran appeared at a VA treatment 
session indicating that he had to talk to someone.  He stated 
that he had walked off the job before he hit his supervisor, 
because he did not like being treated like a child.  The 
veteran admitted that he forgot to take his medication 
several times per week, but became defensive and angry when 
confronted regarding his substance abuse.  The veteran 
reported that he continued to have relationship discord with 
his girlfriend, and he was living part time with her and part 
time with a friend.  However, the veteran was unwilling to 
assume any blame for his situation and blamed his problems 
and stress on his employment.  The veteran denied having 
feelings that he would harm himself.  He was neat in 
appearance, but his mood was dysthymic, angry, anxious, 
irritable, guarded, antagonistic, and sullen.  His affect was 
congruent with his mood and blunted.  He made poor eye 
contact and his thoughts were illogical.  No psychosis was 
detected.  

In January 2005, the veteran underwent a VA examination, at 
which it was noted that he was having difficulty sleeping, as 
he was waking up several times each night with nightmares.  
The veteran also reported having a bad temper and anger 
problems which had caused difficulty with work, and he 
indicated that he had walked off the job 3-4 months earlier.  
The veteran admitted he was depressed about losing his job 
over something "stupid."  The veteran indicated that he had 
worked for six months before getting in an altercation with 
his supervisor and walking off the job.  The veteran 
indicated that he had not looked for work since, because he 
felt people would try to antagonize him.  The veteran 
indicated that he was still living with his girlfriend and 
they were getting along pretty well.  The veteran indicated 
that he talked to his four children, but he reported that the 
relationship was not good because the lack of support 
payments.  The veteran stated that he talked to his mother, 
brothers and sisters all the time, and he reported having 
just attended two family funerals.  The veteran also reported 
having some "associates", going to the park, going to the 
mall, and getting on the bus.  The veteran reported enjoying 
riding his bike, jogging, and traveling.  Substance abuse had 
been in remission for six months.

At the examination, the veteran presented neatly groomed, but 
he stared into space and was suspicious.  His affect was flat 
and his mood depressed; although he was alert and oriented to 
person, place, and time, and his attention was intact.  The 
veteran had some suicidal ideation, but no intent or plan.  
No obsessive or ritualistic behavior was noted and there were 
no panic attacks.  The veteran was able to maintain his 
hygiene and he had no problems with his activities of daily 
living (the examiner noted that the veteran was able to get 
around town on his own via public transportation).  The 
veteran's memory was intact.  The examiner found that the 
veteran was competent for VA purposes, and he was found to be 
capable of managing his financial affairs.  The examiner 
opined that the veteran was severely occupationally and 
socially impaired, but he did not conclude that the veteran 
was totally occupationally and socially impaired.

In May 2008, the veteran was admitted to a substance abuse 
residential treatment program, where he was in no acute 
distress.  The veteran was noted to be stable at time of 
discharge.  The veteran indicated that he had broken up with 
his girlfriend of 9 years and had become homeless.  The 
veteran had vague suicidal ideations, and he stated that he 
had started drinking alcohol to the point of wanting to hurt 
someone else.  The veteran also admitted to using $500/day of 
cocaine 4 out of the previous 5 days.  The veteran was 
cooperative but distractible.  His speech was normal and his 
thoughts were reality oriented.  The veteran denied suicidal 
plan or intent.  The veteran was oriented to person, place, 
and time, and his memory was intact.  His insight and 
judgment were altered by substance use.  At time of discharge 
the veteran was found to be stable and he demonstrated the 
ability to make decisions.  He could distinguish right from 
wrong and he could anticipate potential consequences of his 
behaviors and actions.

While the veteran continues to have problems with his PTSD, 
it has not been shown to cause total occupational and social 
impairment.  The veteran was noted to be severely impaired, 
but he is not totally impaired.  The veteran lived with a 
girlfriend for the entirety of his appeal period.  The 
veteran is able to get around on his own using the public 
transportation system, and he is in contact with reality.  
The veteran also reported at his most recent VA examination 
that he talked to his mother, brothers, and sisters all the 
time and he had several "associates."  He also listed 
several leisure pursuits which he enjoys. 

Based on the foregoing, the evidence does not show that the 
veteran is not totally socially impaired; and therefore, a 
100 percent rating for PTSD is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected PTSD, or otherwise render 
a schedular rating impractical.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

The preponderance of the evidence is against the veteran's 
increased rating claim for service-connected PTSD.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  Accordingly, the veteran's claim is 
denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by a letter in 
September 2003, which informed the veteran of all the 
elements required by the Pelegrini II Court, as stated above.

The notice did not discuss the criteria for an increased 
rating, thus, the duty to notify has not been satisfied with 
respect to VA's duty to notify him of the information and 
evidence necessary to substantiate the claim for an increased 
rating. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores, supra.   

However, the Board specifically finds that any notice errors 
did not affect the essential fairness of the adjudication as 
the veteran has demonstrated actual knowledge of what was 
necessary to substantiate the claim. In this regard, the 
veteran has been provided with the criteria used to evaluate 
PTSD, and his representative specifically referenced and 
reproduced these regulations in a May 2005 letter.  
Additionally, the representative made note that the veteran 
had been fired, thereby demonstrating an understanding of the 
need to discuss the occupational impact of the veteran's 
PTSD.  Furthermore, the veteran freely discussed both his 
social and occupational functioning at his VA examination in 
January 2005.  As such, it is clear that a reasonable person 
would have notice of the diagnostic criteria used to evaluate 
the severity of a veteran's PTSD, as well as the need to 
discuss the impact of the disability on a veteran's social 
and occupational functioning.  Therefore, the veteran is not 
prejudiced by the adjudication of his claim.

Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

For the period prior to July 21, 2004, a rating in excess of 
50 percent for PTSD is denied.

For the period subsequent to July 21, 2004, a rating in 
excess of 70 percent for PTSD is denied.


____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


